Citation Nr: 1451309	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-20 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for a right ankle disability, to include degenerative joint disease, with scar.

2. Entitlement to an evaluation in excess of 10 percent for a right knee disability, to include degenerative joint disease, with scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served in the Army from March 1990 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which increased the Veteran's ankle disability to 20 percent effective October 18, 2011, and continued his knee disability at 10 percent disabling.  Although there was a partial grant of the benefits sought, the Board notes that the Veteran has not been granted the maximum benefit allowed; thus, the claims are still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran had a videoconference hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of that proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is warranted.

During the April 2013 hearing, the Veteran acknowledged that he had had treatment-including drainage of his right knee and prescription of medication for his right ankle-at the VA Medical Center (VAMC) in Omaha, Nebraska, since late 2012.  The record contains VA treatment records through September 2012.  VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA) includes obtaining, to the extent possible, VA treatment records and relevant records identified by the Veteran.  See 38 C.F.R. § 3.159(c)(2).  In this case, a remand is necessary to associate VA treatment records from September 2012 to present, with particular attention to the records from the VAMC in Omaha, Nebraska.

In addition, the Veteran appeared for VA examinations for his ankle and knee disabilities in May 2012 and November 2011.  In the November 2011 exam, the examiner noted:

X-rays of the patient's ankle from 04/03/09 are reviewed today.  This showed a united distal fibula fracture with a partial nonunion of the medial malleolus.  There does also appear to be significant arthritis of the ankle particularly in the lateral gutter.  The possibility of this was a lateral process of the talus fracture at the time of injury that either was not treated or was missed.

Under Diagnostic Code 5262, malunion of the tibia and fibula with: (a) marked knee or ankle disability is assigned a 30 percent rating, (b) moderate knee or ankle disability is assigned a 20 percent rating, and (c) slight knee or ankle disability is assigned a 10 percent rating.  Nonunion of the tibia and fibula, with loose motion, requiring a brace is assigned a 40 percent rating.  38 C.F.R. § 4.71a (2014).

The Veteran's ankle and knee disabilities are rated under DC 5010-5271 and DC 5010-5260, respectively.  The Veteran is not currently rated under DC 5262.  Id.  The matter is remanded for a VA examination to determine whether and to what extent the Veteran suffers from a malunion or nonunion of the tibia and fibula, and at which level of ankle and/or knee disability. 

Accordingly, the case is REMANDED for the following action:

1. Associate VA treatment records from September 2012 to present, with particular attention to the treatment records from the VAMC in Omaha, Nebraska.

2. After the above is complete, schedule the Veteran for a VA examination for his ankle and knee disabilities.  After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to:

(a) whether and to what extent the Veteran suffers from malunion of the tibia and fibula.

(b) If the Veteran suffers from malunion of the tibia and fibula, whether the Veteran suffers from: 

      (1) marked knee or ankle disability, 
      
      (2) moderate knee or ankle disability, or a 
      
      (3) slight knee or ankle disability.

(c) Further, the examiner should opine as to whether and to what extent the Veteran suffers from nonunion of the tibia and fibula, with loose motion, requiring a brace. 

The examiner should provide a complete rationale for any opinion provided.  If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

